ORDER
Tsoucalas, Senior Judge:
Upon consideration of NTN’s consent motion to amend judgement, and upon consideration of all other papers and proceedings herein, and after due deliberation, it is hereby
Ordered that the judgement entered on December 12, 1996 is amended and it is further
Ordered that the case is remanded for the ITA to recalculate NTN’s margins after segregating after market and distributor sales as distinct levels of trade, and it is further
Ordered that the remand results are due within 60 days of the date that this order is entered.